Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8, 9, 12, 13, 25, 26, 28, 29, and 32-40 were previously pending (with claims 34-40 being withdrawn) and subject to a Final Office Action having a notification date of November 2, 2020 (“previous Final Office Action”).  During an Interview on January 29, 2021, Applicant’s representative informed the Examiner that the previous Final Office Action did not fully address all of the limitations of dependent claim 12 which had been amended in the Amendment filed on August 31, 2020.  The Examiner then indicated to Applicant’s representative that a new Final Office Action would be forthcoming that addresses the currently pending version of dependent claim 12.  The present Final Office Action follows which addresses the currently pending version of dependent claim 12 (and dependent claim 32 which recites similar limitations to claim 12) but is otherwise the same as the previous Final Office Action. 
	
Election/Restrictions
Newly submitted claims 34-40 (Invention II) are directed to an invention that is independent or distinct from the invention originally claimed and previously elected (Invention I) for the following reasons: 
Inventions I and II are directed to related products or processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
In the instant case, Inventions I and II as claimed have a materially different mode of operation because Invention I at least requires (and Invention II does not require) extracting first data from a first waveform with both an OCR unit and a DSP unit of a server that received the first waveform from a remote link that received a video stream from a medical device and captured the first waveform from the video stream, the OCR unit extracting a first period of time of a first waveform from a first portion of the first image, and the DSP unit using the first period of time and boundaries of the first portion to associate pixels in the first portion with a first time unit while Invention II instead at least requires (and Invention I does not require) an intravascular blood pump having a motor, a medical device controller monitoring the blood pump and generating a video stream, and an image captured from the video stream being motor current data associated with the blood pump.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions I and II would not infringe each other) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply: Different term queries required to search each of the respective inventions. Such burden is not limited to searching or finding the prior art for the patentably distinct inventions, 
As applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to the claim interpretation under 35 USC 112(f) and claim rejections under 35 USC 112(b), 102, and 103 set forth in the non-final Office Action have been fully considered and are persuasive. These objections/rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 103 that are presented herein. 

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
Starting at the bottom of page 9 and continuing to page 11 of the Amendment, Applicant cites various portions of Akaki and ultimately takes the position that Akaki does not disclose extracting, with an optical character recognition (OCR) unit and a digital signal processing (DSP) unit of the server, first data from the first waveform; wherein the OCR unit is configured to extract a first period of time of the first waveform from a first portion of the first image; and wherein the DSP unit is configured to use the first period of time and boundaries of the first portion to associate one or more pixels in the first portion with a first unit of time as presently called for in independent claim 1. 
At pages 11-12, Applicant then takes the position that Lahmann does not disclose the above limitations.  Specifically, at the bottom of page 12 of the Amendment, Applicant asserts “While Lahmann may use OCR to extract information, such as axes labels, from a scatter plot image, Lahmann does not, for example, use an OCR unit with a DSP unit configured in the specific manner recited in claim 1 to extract data from a waveform illustrated in a captured image of a video stream.”  The Examiner disagrees.
There is nothing in the present claims that limit the “OCR unit” and “DSP unit” from being something other than respective sets of computer-readable instructions configured to “extract a first period of time of the first waveform from a first portion of the first image” (in the case of the “OCR unit”) and “use the first period of time and boundaries of the first portion to associate one or more pixels in the first portion with a first unit of time” (in the case of the DSP unit).  In this regard, and as noted in the rejection below, Lahmann teaches that it was known in the image processing art for a computer system in the form of a server to generate a digital image screenshot of a graphical plot ([0169], [0172]) and then extract “first data” from the plot in the screenshot ([0173]) which can be in the nature of data points ([0179]-[0181]) over time (date ranges in [0195]).  For instance, [0187]-[0188] discuss recognizing/extracting textual representations of numbers of the axes (which could be date/time ranges/period of the plot per [0195] and therefore a “first period of time”) of the image (necessarily from some “first portion”) via OCR.  Furthermore, [0187]-[0188] discuss how the extracted axes labels (“period of time”) are used to associate data points in the “first portion” (including pixels per [0181]) with respective numerical values corresponding to the axes labels (which would therefore be 
	At page 13 of the Amendment, Applicant asserts “[none] of the components described in relation to, for example the ultrasonic diagnosis apparatus of FIG. 1 of Akaki are used to generate and/or extract data from a scatter plot image. In fact, the Office Action has not even identified a method or apparatus in Akaki for extracting data from any type of image (e.g., the full-sized medical images generated by the ultrasonic image generating unit 27).  Therefore, it is unclear how or why one skilled in the art would modify the ultrasonic diagnosis apparatus of Akaki with the scatter plot image processing techniques disclosed in Lahmann.”  The Examiner disagrees that one of ordinary skill in the art would not have modified the system of Akaki in view of the teachings of Lahmann to arrive at the limitations of independent claim 1.
	Both Akaki and Lahmann relate to “images” of mathematical or graphical curves/plots/waveforms/etc. (e.g., see the bottom of Figures 3, 5, 7, and 9 of Akaki and Figures 3, 4, and 6 of Lahmann).  Akaki describes how the invention is concerned with obtaining “additional information” from medical images/scans (see [0005]-[0009]) and even discusses how 
Furthermore, [0187]-[0188] discuss how the extracted axes labels (“period of time”) are used to associate data points in the “first portion” (including pixels per [0181]) with respective numerical values corresponding to the axes labels (which would therefore be respective “units of time” per [0195]).  Figure 2 and [0172] discuss how a frame 219 (“boundary”) is used to select the plot; such boundary would necessarily be used to associate the pixels with the units of time (e.g., to delineate the pixels being analyzed from other pixels).  Finally, Figure 2 illustrates how the computer system/server includes various programs to perform the above which would necessarily include various instruction sets.  Therefore, one of the instructions sets (an “OCR unit”) extracts the first period of time while another of the instruction sets (a “DSP unit”) uses the first period of time and boundaries to associate the pixels with a first unit of time.  Extracting data in the above manner advantageously facilitates automatic extraction of more detailed information regarding specific data in the image to be used in analysis thereof by technicians, medical professionals, and the like.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this regard, the Examiner asserts that the Examiner’s judgement on obviousness only takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.
	
Statement Regarding Subject-Matter Eligibility
Claims 1-6, 8, 9, 12, 13, 25, 26, 28, 29, 32, and 33 are directed to patent-eligible subject matter under 35 USC 101 as discussed in the non-final Office Action mailed May 1, 2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 9, 25, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0137169 to Akaki et al. (“Akaki”) in view of U.S. Patent App. Pub. No. 2017/0351708 to Lahmann et al. (“Lahmann”):
Regarding claim 1, Akaki discloses a method for transferring data from a medical device to a server ([0045] and [0083] discuss transferring medical data to external apparatus/server; also see Figure 16), the method comprising:
receiving, with a remote link, a video stream from a medical device ([0046] and [0052] and Figure 1 discuss/illustrate biometric data measuring unit 49 (“medical device”) outputs “additional information” in the form of waveforms (“video stream”) that is received by image composite unit 29 via an interface unit 31 (collectively a “remote link”); 
capturing, with the remote link, a first image from the video stream at a first time ([0053]-[0056] and Figure 3 discuss/illustrate how a still composite image of the additional information/waveforms/video stream is stored (“captured”)/displayed, wherein the first image illustrates a first waveform (the bottom of the still composite image of Figure 3 illustrates a “first waveform”); 
receiving, with a server, the first image captured by the remote link ([0045] notes how the composite images stored in storage unit 33 can be transferred to external apparatuses which would necessarily include a “server” as an external apparatus receiving data would necessarily include a computer or computer program for managing the data; furthermore, [0083] and Figure 16 describe/illustrate storage unit 33 being in communication with server 53);
...
While Akaki discloses ([0041], [0061], and [0079]) extracting “second additional information” (text regarding time phase of waveform) from the “first additional information,” Akaki appears to be silent regarding specifically:
extracting, with an optical character recognition (OCR) unit and a digital signal processing (DSP) unit of the server, first data from the first waveform, 
wherein the OCR unit is configured to extract a first period of time of the first waveform from a first portion of the first image, and 
wherein the DSP unit is configured to use the first period of time and boundaries of the first portion to associate one or more pixels in the first portion with a first unit of time.
Nevertheless, Lahmann teaches that it was known in the image processing art for a computer system in the form of a server to generate a digital image screenshot of a graphical plot ([0169], [0172]) and then extract “first data” from the plot in the screenshot ([0173]) which can be in the nature of data points ([0179]-[0181]) over time (date ranges in [0195]).  For instance, [0187]-[0188] discuss recognizing/extracting textual representations of numbers of the axes (which could be date/time ranges/period of the plot per [0195] and therefore a “first period of time”) of the image (necessarily from some “first portion”) via OCR.  Furthermore, [0187]-[0188] discuss how the extracted axes labels (“period of time”) are used to associate data points in the “first portion” (including pixels per [0181]) with respective numerical values corresponding to the axes labels (which would therefore be respective “units of time” per [0195]).  Figure 2 and [0172] discuss how a frame 219 (“boundary”) is used to select the plot; such boundary would necessarily be used to associate the pixels with the units of time (e.g., to delineate the pixels being analyzed from other pixels).  Finally, Figure 2 illustrates how the computer system/server includes various programs to perform the above which would necessarily include various instruction sets.  Therefore, one of the instructions sets (an “OCR unit”) extracts the first period of time while another of the instruction sets (a “DSP unit”) uses the first period of time and boundaries to associate the pixels with a first unit of time.  Extracting data in the above manner advantageously facilitates automatic extraction of more detailed information regarding specific data in the image to be used in analysis thereof by technicians, medical professionals, and the like.


Regarding claim 2, the Akaki/Lehmann combination discloses the method of claim 1, further including: 
capturing, with the remote link, a second image from the video stream at a second time, wherein the second image illustrates a second waveform ([0060] of Akaki notes that during the ultrasonic scan, composite images are repeatedly obtained; in this case, the next composite image after the above-discussed composite image would include a “second image” from the “video stream” which would be at a “second time” (at some point later during the scan); thus, the next/second composite image includes a “second waveform” (see bottom of the still composite image of Figure 3);
receiving, with the server, the second image captured by the remote link ([0045] notes how the composite images stored in storage unit 33 can be transferred to external apparatuses which would necessarily include a “server” as an external apparatus receiving data would necessarily include a computer or computer program for managing the data; furthermore, [0083] and Figure 16 describe/illustrate storage unit 33 being in communication with server 53;
...
While Akaki discloses ([0041], [0061], and [0079]) extracting “second additional information” (text regarding time phase of waveform) from the “first additional information,” Akaki appears to be silent regarding specifically:
extracting, with the OCR unit and the DSP unit of the server, second data from the second waveform, 
wherein the OCR unit is further configured to extract a second period of time of the second waveform from a second portion of the second image, and 
wherein the DSP unit is further configured to use the second period of time and boundaries of the second portion to associate one or more pixels in the second portion with a second unit of time.
Nevertheless, Lahmann teaches that it was known in the image processing art for a computer system in the form of a server to generate a digital image screenshot of a graphical plot ([0169], [0172]) and then extract “first data” from the plot in the screenshot ([0173]) which can be in the nature of data points ([0179]-[0181]) over time (date ranges in [0195]).  For instance, [0187]-[0188] discuss recognizing/extracting textual representations of numbers of the axes (which could be date/time ranges/period of the plot per [0195] and therefore a “first period of time”) of the image (necessarily from some “first portion”) via OCR.  Furthermore, [0187]-[0188] discuss how the extracted axes labels (“period of time”) are used to associate data points in the “first portion” (including pixels per [0181]) with respective numerical values corresponding to the axes labels (which would therefore be respective “units of time” per [0195]).  Figure 2 and [0172] discuss how a frame 219 (“boundary”) is used to select the plot; such boundary would necessarily be used to associate the pixels with the units of time (e.g., to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extracted second data from the second waveform with an OCR unit of the server configured to extract a second period of time of the second waveform from a second portion of the second image and a DSP unit of the server configured to use the second period of time and boundaries of the second portion to associate one or more pixels in the second portion with a second unit of time of the server of Akaki as taught by Lahmann to facilitate automatic extraction of more detailed information regarding specific data in the image to be used in analysis thereof by technicians, medical professionals, and the like.

Regarding claim 3, the Akaki/Lehmann combination discloses the method of claim 2, further including wherein the second period of time starts after the first period of time (as discussed above in relation to claim 2, the composite images are repeatedly obtained as the scan progresses; accordingly, the “second period of time” for at least one of such repeatedly obtained composite images starts after the “first period of time”).

Regarding claim 8, the Akaki/Lehmann combination discloses the method of claim 2, further including wherein the first and second data includes at least one of pressure, flow rate, pump speed, temperature, voltage, current, or biometric conditions  (the “first data” of the waveforms includes blood flow ([0038]-[0039] of Akaki), temporal variability of heart electrical phenomena ([0046] of Akaki), etc.).

Regarding claim 9, the Akaki/Lehmann combination discloses the method of claim 8, further including sensing the first and second data via at least of one of a pressure sensor, temperature sensor, flow rate sensor, voltage sensor, current sensor, optical sensor, or audio sensor (in [0046] of Akaki, the sphygmographic monitor measures blood pressure, the electrocardiographic monitor measures voltage, the phonocardiographic monitor measures sounds/audio, etc.).

Regarding claims 25, 26, 28, and 29, these claims are rejected in view of the Akaki/Lehmann combination as discussed above in relation to claims 1, 2, 8, and 9, respectively.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0137169 to Akaki et al. (“Akaki”) in view of U.S. Patent App. Pub. No. 2017/0351708 to Lahmann et al. (“Lahmann”) as applied to claim 3 above, and further in view of U.S. Patent App. Pub. No. 2016/0120491 to Shimamura et al. (“Shimamura”):
Regarding claim 4, the Akaki/Lehmann combination discloses the method of claim 3, where the images are repeatedly obtained and where the respective periods of time necessarily wherein the first period of time and the second period of time have the same duration.
Nevertheless, Shimamura teaches that it was known in the healthcare informatics art to obtain cardiac images over respective one second periods for use in blood flow analysis ([0274]) in relation to cardiac assessments ([0065] and [0131] discuss cardiac processing and [0117] discusses electrocardiographs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second periods of time of the Akaki/Lehmann combination to have the same duration as taught by Shimamura to facilitate image processing by obtaining images associated with time periods of a common duration and as doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As combined, the “first period of time” and “second period of time” of the “first data” and “second data” of the first and second images therefore would have the same duration.

Regarding claim 5, the Akaki/Lehmann/Shimamura combination discloses the method of claim 4, further including wherein the duration is equal to or greater than about 1 second, 2 seconds, 3 seconds, 4 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, or 1 minute (as noted above, the duration is equal to a second, and it would have been obvious for the duration of the first and second time periods to be the same (one second) to facilitate image processing by obtaining images associated with time periods of a common duration and as doing so amounts to choosing from a finite number of identified, predictable solutions (e.g., either same duration or KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 6, the Akaki/Lehmann combination discloses the method of claim 3, where the images are repeatedly obtained and where the respective periods of time necessarily have a duration.  However, the Akaki/Lehmann appears to be silent specifically regarding wherein the first period of time and the second period of time have different durations.
Nevertheless, Shimamura teaches that it was known in the healthcare informatics art to obtain cardiac images over respective time periods of different durations (Figures 7-10) for use in blood flow analysis ([0274]) in relation to cardiac assessments ([0065] and [0131] discuss cardiac processing and [0117] discusses electrocardiographs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first and second periods of time of the Akaki/Lehmann combination to have different durations as taught by Shimamura to allow the granularity of the images to be tailored to specific patients and/or circumstances and as doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As combined, the “first period of time” and “second period of time” of the “first data” and “second data” of the first and second images therefore would have different durations.

Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent App. Pub. No. 2017/0340789 to Bonde et al. (“Bonde”) in view of U.S. Patent App. Pub. No. 2011/0137169 to Akaki et al. (“Akaki”) and U.S. Patent App. Pub. No. 2017/0351708 to Lahmann et al. (“Lahmann”):
Regarding claim 1, Bonde discloses a method, comprising:
receiving, with a remote link, a video stream from a medical device ([0022] and [0047] discuss how a controller (“remote link”) receives an EKG signal, pump speed, etc. from a cavo-arterial pump (CAP) in the form of an intravascular blood pump (“medical device”) where such EKG signal/pump speed/etc. can be presented as part of an UI on an external control unit; accordingly, such EKG signal/pump speed/etc. is a “video stream”); 
...
receiving, with a server, [data] captured by the remote link (as noted above, [0047] notes how the external control unit (“server”) receives the signals/data from the “remote link”)
...
However, Bonde appears to be silent regarding capturing, with the remote link, a first image from the video stream at a first time, wherein the first image illustrates a first waveform, and receiving, with a server, the first image captured by the remote link.
Nevertheless, Akaki teaches that it was known in the healthcare informatics art to capture, with a remote link, a first image from a video stream at a first time ([0053]-[0056] and Figure 3 discuss/illustrate how a still composite image of the additional information/waveforms/video stream is stored (“captured”)/displayed by image composite unit 29 (“remote link”), where the first image illustrates a first waveform (the bottom of the still composite image of Figure 3 illustrates a “first waveform”), and receive, with a server, the first image captured by the remote link ([0045] notes how the composite images stored in storage unit 33 can be transferred to external apparatuses which would necessarily include a “server” as an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have captured, with the remote link, a first image from the video stream at a first time, wherein the first image illustrates a first waveform, and received, with a server, the first image captured by the remote link in the system of Bonde as taught by Akaki to automatically generate and store a snapshot of medical device performance data usable by technicians and/or medical professionals in analyzing patient data and/or medical device performance.
Furthermore, while Akaki discloses ([0041], [0061], and [0079]) extracting “second additional information” (text regarding time phase of waveform) from the “first additional information,” Akaki appears to be silent regarding specifically:
extracting, with an optical character recognition (OCR) unit and a digital signal processing (DSP) unit of the server, first data from the first waveform, 
wherein the OCR unit is configured to extract a first period of time of the first waveform from a first portion of the first image, and 
wherein the DSP unit is configured to use the first period of time and boundaries of the first portion to associate one or more pixels in the first portion with a first unit of time.
Nevertheless, Lahmann teaches that it was known in the image processing art for a computer system in the form of a server to generate a digital image screenshot of a graphical plot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extracted first data from the first waveform with an OCR unit of the server configured to extract a first period of time of the first waveform from a first portion of the first image and a DSP unit of the server configured to use the first period of time and boundaries of the first portion to associate one or more pixels in the first 

Claim 25 is rejected in view of the Bonde/Akaki/Lahmann combination as discussed above in relation to claim 1.

Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent App. Pub. No. 2017/0340789 to Bonde et al. (“Bonde”) in view of U.S. Patent App. Pub. No. 2011/0137169 to Akaki et al. (“Akaki”) and U.S. Patent App. Pub. No. 2017/0351708 to Lahmann et al. (“Lahmann”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0266379 to Harrity (“Harrity”):
Regarding claim 12, the Bonde/Akaki/Lahmann combination discloses the method of claim 1, further including wherein the medical device is an intravascular blood pump (see [0022] of Bonde)...
While the Bonde/Akaki/Lahmann combination discloses how a controller of the pump can receive various types of data such as an EKG signal, current flow rate, and any other information relevant to the function of the pump (see [0047] of Bonde), the Bonde/Akaki/Lahmann combination appears to be silent regarding wherein the first waveform [obtained from the received video stream] is a placement signal waveform.  
Nevertheless, Harrity teaches (Figure 4 and [0054]) that it was known in the healthcare informatics art to receive and display an arterial pressure (placement signal) waveform from an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for first waveform obtained from the received video stream to be a placement signal waveform in the system of the Bonde/Akaki/Lahmann combination as taught by Harrity to advantageously allow for arterial pressure tracing and thereby enhanced patient monitoring.  

Claim 32 is rejected in view of the Bonde/Akaki/Lahmann/Harrity combination as discussed above in relation to claim 12.

Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0137169 to Akaki et al. (“Akaki”) in view of U.S. Patent App. Pub. No. 2017/0351708 to Lahmann et al. (“Lahmann”) as respectively applied to claim 1 (in the case of claim 13) and claim 25 (in the case of claim 33) above, and further in view of U.S. Patent App. Pub. No. 2013/0033978 to Eckert et al. (“Eckert”), U.S. Patent App. Pub. No. 2019/0020644 to Asai (“Asai”), and U.S. Patent App. Pub. No. 2017/0264442 to Nakimi et al. (“Nakimi”):
Regarding claim 13, the Akaki/Lahmann combination discloses the method of claim 1, further including:
transmitting, with the remote link a first signal (the image composite unit 29 and interface unit 31 in Figures 1 and 16 of Akaki transmit data/signals)...
...
...
storing the first image at the server (the first image sent to the “server” is necessarily stored at the server).
However, the Akaki/Lahmann combination appears to be silent regarding the data module transmitting a first signal to a router that indicates that the data module is connected to the network.
Nevertheless, Eckert teaches ([0003]) that it was known in the computer network art for a data source to transmit messages to network connected routers to indicate that the data source is “alive” (which would necessarily connote that the data source is connected to the network) which would necessarily facilitate transmission of images/data streams to downstream devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “remote link” of the Akaki/Lahmann combination to transmit a first signal/message to a router indicating that the data module is connected to the network to facilitate transmission of images/data streams to downstream devices.
Furthermore, the Akaki/Lahmann/Eckert combination appears to be silent regarding the method further including:
transmitting, with the router, a command to the remote link to start capturing the first image; 
transmitting, with the remote link, the first image to the router; 
Nevertheless, Asai teaches ([0121]) that it was known in the image processing art to transmit an instruction to an apparatus to start capturing an image, whereby the apparatus thereafter captures an image and returns the image, which would facilitate remote initiation of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the router of the Akaki/Lahmann/Eckert combination to have transmitted a command to the remote link to start capturing the first image and transferred the first image to the router from the remote link as taught by Asai to facilitate remote initiation of image capturing by the medical device and subsequent transfer of the image to server and other downstream computing device.
Furthermore, the Akaki/Lahmann/Eckert/Asai combination appears to be silent regarding broadcasting, with the router, a second signal indicating that the remote link has captured the first image; and receiving, with the server, the broadcasted second signal from the router.
Nevertheless, Nakimi teaches (Figure 38 and [0305]) that it was known in the healthcare informatics art to broadcast, from a router apparatus, imaging data from an imaging apparatus for receipt at a server (where such broadcasted data/signal necessarily connotes that the imaging apparatus has captured the imaging data or else it would not be being sent in the first place) which would facilitate transmission of imaging data to a plurality of servers including the server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have broadcasted a signal from the router to the server indicating capture of the image by the data module and received the broadcasted signal from the router at the server to facilitate transmission of imaging data to a plurality of servers including the server. 

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303)297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686